Citation Nr: 0615411	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  03-33 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

Entitlement to service connection for diabetes mellitus.

Entitlement to service connection for shivers.

Entitlement to service connection for memory loss.

Entitlement to service connection for prostate disability.

Entitlement to service connection for chronic rhinorrhea.

Entitlement to service connection for high blood pressure.

Entitlement to service connection for arthritis of the left 
knee.

Entitlement to service connection for status post coronary 
artery bypass surgery and carotid endarterectomy.

Entitlement to service connection for glaucoma with vision 
loss.

Entitlement to an initial rating in excess of 10 percent for 
arthritis of the hands.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1946 to May 
1949 and November 1954 to August 1979.  He also has a period 
of unverified service from March 1942 to August 1946.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Washington, DC.  
Thereafter, jurisdiction was transferred to the Pittsburgh, 
Pennsylvania RO.

In May 2006, the Board granted a motion filed by the 
veteran's representative to advance the veteran's appeal on 
the Board's docket.

The Board notes that after the case was certified on appeal, 
the appellant submitted additional evidence in support of his 
appeal along with a waiver of his right to have the evidence 
initially considered by the RO.  

In letters dated in February 2004 and February 2005, it 
appears that the veteran is alleging that there is an error 
in the combined evaluation of his service-connected 
disabilities.  This matter is referred to the RO for 
appropriate action.

While the other matters on appeal are decided herein, the 
issue of entitlement to service connection for arthritis of 
the left knee and entitlement to a higher initial rating for 
arthritis of the hands are addressed in the remand that 
follows the order section of this decision.


FINDINGS OF FACT

1.  The veteran does not have diabetes mellitus.

2.  The veteran's shivers were not present in service and are 
not etiologically related to service.

3.  The veteran's memory loss was not present in service and 
is not etiologically related to service.

4.  The veteran's benign prostratic hypertrophy, claimed as 
prostatitis, was not present in service, and is not 
etiologically related to service.

5.  The veteran's chronic rhinorrhea was not present in 
service and is not etiologically related to service.

6.  Neither high blood pressure nor heart disease was present 
within one year of the veteran's discharge from service, and 
neither disorder is etiologically related to service.

7.  The veteran's glaucoma with vision loss was not present 
in service and is not etiologically related to service.




CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2005).

2.  Shivers were not incurred or aggravated during active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2005).

3.  Memory loss was not incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2005).

4.  Prostate disability was not incurred or aggravated during 
active service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2005).

5.  Chronic rhinorrhea was not incurred or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2005).

6.  High blood pressure was not incurred or aggravated during 
active service, and its incurrence or aggravation during such 
service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).

7.  Status post coronary artery bypass surgery and carotid 
endarterectomy were not incurred or aggravated during active 
service, and the incurrence or aggravation of either during 
such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).

8.  Vision loss with glaucoma was not incurred or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with notice required under the VCAA, by letters 
mailed in November 2002 and January 2003, and the statement 
of the case.  Although VA did not specifically inform the 
appellant that he should submit any pertinent evidence in his 
possession, it did inform him of the evidence that would be 
pertinent and that he should either submit such evidence or 
provide VA with the information necessary for VA to obtain 
such evidence.  Therefore, the Board believes that he was on 
notice of the fact that he should submit any pertinent 
evidence in his possession.  He was given ample opportunity 
to respond and submit evidence.  

Although the appellant has not been provided notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the disabilities for which service 
connection is sought, the Board finds that there is no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  As explained below, the Board has determined that 
service connection is not warranted for any of the claimed 
disabilities.  Consequently, no disability rating or 
effective date will be assigned, so the failure to provide 
notice with respect to those elements of the claims was no 
more than harmless error.

The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the appellant have been obtained.  In 
addition, the veteran has been afforded an appropriate VA 
examination.  The veteran has not identified any outstanding 
evidence that could be obtained to substantiate any of the 
claims.  The Board is also unaware of any such outstanding 
evidence.  Therefore, the Board is also satisfied that VA has 
complied with the duty to assist provisions of the VCAA and 
the pertinent implementing regulation.  

Following the provision of the required notice and completion 
of all indicated development of the record, the originating 
agency readjudicated the claims in August 2003.  There is no 
indication or reason to believe that the ultimate decision of 
the originating agency on any of the claims would have been 
different had complete VCAA notice been provided at an 
earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the appellant.  

Accordingly, the Board will address the merits of the claims.

Factual Background 

Service medical records, to include the August 1979 
separation examination report, are negative for evidence of 
diabetes mellitus, shivers, memory loss, any prostate 
disorder, rhinorrhea, high blood pressure, any heart 
disorder, or glaucoma.  A January 1972 discharge and 
reenlistment exam report notes that the prostate was examined 
and no abnormal findings were present.  In an April 1974 
report of medical history, the veteran stated that he did not 
have, nor had he ever had swollen or painful joints, eye 
trouble, ear, nose, or throat trouble, sinusitis, hay fever, 
heart trouble, high or low blood pressure, arthritis, or loss 
of memory.  Service medical records note that the veteran 
wore eyeglasses.

A March 1994 medical record notes a diagnosis of prostatitis.  

A January 1999 medical record notes diagnoses of arthritis 
and hypertension.  

A September 2001 private medical record notes the veteran's 
history of coronary artery disease, hypertension, and 
hyperlipids, as well as a runny nose and mild post nasal 
drip.  Exam revealed clear mucous, no polyps, and a clear 
pharynx.  Nasal spray was prescribed.  

A February 2001 private medical record notes that the veteran 
has end stage glaucoma in the right eye, etiology unknown, 
but no sign of glaucoma in the left eye.  

The report of an August 2002 VA examination notes that the 
veteran underwent a three vessel coronary artery bypass graft 
in June 2000.  Vision loss was diagnosed by history.  Benign 
prostatic hypertrophy was diagnosed by history, as well as a 
urethral stricture, etiology unknown.  Hypertension was 
diagnosed by history.  The veteran stated that he has trouble 
finding his keys, but no other symptoms were noted.  The 
veteran also stated that his nose has "run" since the 
1960s.  It was noted that he was recently prescribed a nasal 
spray, but it did not help.  The veteran reported uncertain, 
nonspecific feelings of being cold at times, even in warm 
weather.  The examiner reported that there was no history of 
exposure and no cold weather duty in the past.  The veteran 
also has no history of diabetes mellitus.  The VA examiner 
stated that the veteran listed this disability because he was 
told by a clerk that most veterans have diabetes mellitus and 
he probably does too.  The examiner stated that all lab 
values in the past have been normal; there is no history of 
hyperglycemia at any time.  

Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Additionally, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Where a veteran served for at least 90 days during a period 
of war and manifests hypertension or heart disease to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

Service medical records do not show that the veteran was 
found to have any of the disorders for which service 
connection is sought.  Post-service medical records are 
negative for diabetes mellitus.  In fact, the August 2002 VA 
examiner stated that the veteran's lab reports have always 
been normal and there is no history of hyperglycemia.  While 
the veteran has complained of chronic runny nose, shivers, 
and memory loss, there is no medical evidence whatsoever 
indicating that any of these alleged disabilities are 
etiologically related to active duty.  Although the medical 
evidence currently reflects that the veteran has benign 
prostatic hypertrophy, hypertension, status post coronary 
artery bypass surgery and carotid endarterectomy, and 
glaucoma, there is also no medical evidence indicating that 
any of these disabilities are etiologically related to the 
veteran's active duty.  In essence, the evidence of a nexus 
between each of these disabilities and his military service 
is limited to the veteran's own statements.  This is not 
competent evidence since laypersons, such as the veteran, are 
not qualified to render an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

Accordingly, service connection is not in order for any of 
these claimed disabilities.  In reaching this conclusion, the 
Board has considered the benefit-of-the-doubt doctrine; 
however, as the preponderance of the evidence is against the 
claims, that doctrine is not applicable to any of these 
claims.  


ORDER

Entitlement to service connection for diabetes mellitus is 
denied.

Entitlement to service connection for shivers is denied.

Entitlement to service connection for memory loss is denied.

Entitlement to service connection for prostate disability is 
denied.

Entitlement to service connection for chronic rhinorrhea is 
denied.

Entitlement to service connection for high blood pressure is 
denied.

Entitlement to service connection for status post coronary 
artery bypass surgery and carotid endarterectomy is denied.

Entitlement to service connection for glaucoma with vision 
loss is denied.


REMAND

The veteran claims that he is entitled to service connection 
for arthritis of the left knee because it was incurred during 
service.  The Board notes that the service medical records 
contain an entry regarding a knee injury and the post-service 
medical evidence shows that the veteran currently suffers 
from degenerative joint disease of the knees.  However, the 
record does not contain a medical opinion regarding the 
etiology of the current degenerative joint disease of the 
left knee.  Therefore, a VA examination is warranted.

The Board further notice that verification of the veteran's 
active service from March 1942 to August 1946 is not of 
record.

With regard to the veteran's claim that he is entitled to a 
higher initial rating for arthritis of the hands, the Board 
notes that the medical evidence of record, to include the 
report of the August 2002 VA examination, is inadequate for 
rating purposes because it does not address all pertinent 
disability factors set forth in 38 C.F.R. §§ 4.40, 4.45 
(2005).  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Therefore, the Board is of the opinion that a new VA 
examination is warranted in order to determine the nature and 
extent of all impairment due to the service-connected 
arthritis of the hands.

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions: 

1.  With regard to the veteran's claim 
for a higher initial rating for arthritis 
of the hands, the AMC or the RO should 
send the veteran a letter providing the 
notice required under 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b), to include 
a request that the veteran submit any 
pertinent evidence in his possession and 
any notice required in light of 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  Then, the AMC or the RO should 
undertake appropriate development to 
obtain any other pertinent evidence 
identified but not provided by the 
veteran.  If the RO is unable to obtain 
any such evidence, it should so inform 
the veteran and his representative and 
request them to provide the outstanding 
evidence.

3.  The AMC or the RO should contact the 
appropriate service department in order 
to verify the veteran's period of active 
service from March 1942 to August 1946.

4.  Thereafter, the AMC or the RO should 
schedule the veteran for a VA examination 
by a physician with the appropriate 
expertise to determine 

a) the nature and etiology of any 
currently present disability of the left 
knee, and 

b) the severity of the veteran's service-
connected arthritis of the hands.  

The claims folder, to include a copy of 
this Remand, must be made available to 
and be reviewed by the examiner.

All indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail.  

Based upon the claims folder review, the 
examination results and sound medical 
principles, the examiner should provide 
an opinion with respect to each currently 
left knee disorder as to whether there is 
a 50 percent or better probability that 
the disorder is etiologically related to 
service.  

With regard to the veteran's service-
connected arthritis of the hands, all 
indicated studies, including X-rays and 
range of motion studies in degrees, 
should be performed.  

In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of pain 
and the specific excursion(s) of motion, 
if any, accompanied by pain.  To the 
extent possible, the examiner should 
assess the degree of severity of any 
pain.  

Tests of joint movement against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should also be described by the examiner.  
If feasible, the examiner should assess 
the additional functional impairment due 
to weakened movement, excess 
fatigability, or incoordination in terms 
of the degree of additional range of 
motion loss.   

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, to 
the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups.  If 
feasible, the examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in terms 
of the degree of additional range of 
motion loss.  

The examiner should also provide an 
opinion concerning the impact of the 
disability on the veteran's ability to 
work.  

The rationale for all opinions expressed 
should also be provided.

5.  The RO or the AMC should also 
undertake any other indicated development.

6.  Then, the RO or the AMC should 
readjudicate the issues on appeal based on 
a de novo review of the record.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the veteran 
and his representative should be furnished 
a supplemental statement of the case and 
provided an appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).


							(CONTINUED ON NEXT PAGE)




This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


